FAY, Circuit Judge,
dissenting.
The majority opinion shocks me and I respectfully dissent. Today, this Court stamps as legally permissible a criminal assault by a longshoreman upon his supervisor because knifings, shootings and baseball bat beatings occur with regularity on the Tampa wharves. If the unprovoked, malicious assault of a supervisor is not “just cause” for a management decision to eliminate the attacker from that supervisor’s “gang”, I missed a turn in the road.1 If it is not “universally recognized as constituting ‘just cause’ per se” — it should be! Whether Clayton Anderson required hospitalization should make no difference. This resulted from the fortuitous presence of other workers and not from any lack of effort by Lowe. John Lowe should be punished for the crime he admits committing. Instead our judicial system rewards him with $25,500.
It is the function of the court to rule on matters of law just as the trial judge did in this instance. No dispute exists as to the circumstances surrounding Lowe’s attack. In my humble opinion, the function of our courts is to prevent just such conduct and no intellectual semantics can change the basic wrong we are fostering.

. The majority speaks in terms of discharge. The uncontradicted facts shown by the record are that Pate did not discharge Lowe. He lost his position in Anderson’s “gang”. Lowe was allowed to work in other “gangs” under different “headers” on Pate jobs handled through the same Union “hall”.